The opinion of the court was delivered by
The Chancellor.
The question in this case is whether a payment of interest on a promissory note of the firm by a copartner, after dissolution of the copartnership but within six years after the maturity of the note, the payment having •been made within six years before the bringing of the suit, takes the note out of the statute of limitations. That the payment has that effect has been constantly held in this state. The doctrine of the leading case of Whitcomb v. Whiting, Doug. 652, has been undeviatingly recognized and applied here. The reasons for it are so familiar as not to warrant even the repetition of them. This question was presented to the Supreme Court in 1875 in Merritt ads. Day, 9 Vroom 32, and in the opinion of the court, delivered by the Chief Justice, the subject was carefully considered, and the doctrine declared to be the established law. I entirely concur in the views there expressed, and therefore shall vote to affirm the judgment in this case.
For affirmance—The Chancellor, Chief Justice, Derue, Knapp, Mague, Parker, Reed, Scudder, Van •Syckel, Clement, Cole, Paterson, Whitaker. 13.
For reversal—None.